Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of October 25, 2017 by and between CM Seven Star
Acquisition Corporation (the “Company”) and Continental Stock Transfer & Trust
Company, as trustee (“Trustee”).

 

WHEREAS, the Company’s registration statements on Form S-1, Nos. 333-220510 and
333-221125 (“Registration Statement”) for its initial public offering of
securities (“IPO”) has been declared effective as of the date hereof (“Effective
Date”) by the Securities and Exchange Commission (capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, EarlyBirdCapital, Inc. (“EarlyBirdCapital”) is acting as the
representative of the underwriters in the IPO; and

 

WHEREAS, if a Business Combination is not consummated within the initial 15
month period following the closing of the IPO, the Company’s insiders may extend
such period by three months, up to a maximum of 18 months (the “Extension”), by
depositing $1,800,000 (or $2,070,000 if the over-allotment option is exercised
in full) into the Trust Account (as defined below) no later than the 15 month
anniversary of the IPO (the “Applicable Deadline”);

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$175,250,000 of the net proceeds of the IPO ($201,710,000 if the over-allotment
option is exercised in full), plus the net proceeds of a private placement
taking place simultaneously therewith in the amount of $4,750,000 (or $5,290,000
if the over-allotment option is exercised in full), will be delivered to the
Trustee to be deposited and held in the Trust Account for the benefit of the
Company and the holders of the Company’s ordinary shares, par value $0.0001 per
share (“Ordinary Shares”), issued in the IPO as hereinafter provided (the
proceeds to be delivered to the Trustee, plus the proceeds deposited in
connection with the Extension, if any, will be referred to herein as the
“Property”; the shareholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Shareholders,” and the Public
Shareholders and the Company will be referred to together as the
“Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 



 

 

 

IT IS AGREED:

 

1.       Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)       Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JPMorgan Chase Bank, N.A. in the United States,
maintained by Trustee, and at a brokerage institution selected by the Trustee
that is reasonably satisfactory to the Company;

 

(b)       Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)       In a timely manner, upon the instruction of the Company, invest and
reinvest the Property (i) in United States government treasury bills, notes or
bonds having a maturity of 180 days or less and/or (ii) in money market funds
meeting certain conditions under Rule 2a-7 promulgated under the Investment
Company Act of 1940, as amended, and that invest solely in U.S. treasuries, as
determined by the Company, it being understood that the Trust Account will earn
no interest while account funds are uninvested awaiting the Company’s
instructions hereunder;

 

(d)       Collect and receive, when due, all principal and income arising from
the Property, which shall become part of the “Property,” as such term is used
herein;

 

(e)       Notify the Company and EarlyBirdCapital of all communications received
by it with respect to any Property requiring action by the Company;

 

(f)       Supply any necessary information or documents as may be requested by
the Company in connection with the Company’s preparation of its tax returns;

 

(g)       Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company to do so;

 

(h)       Render to the Company monthly written statements of the activities of
and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account;

 

(i)       Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its
Chairman and Chief Executive Officer and President, in the case of a Termination
Letter in a form substantially similar to that attached hereto as Exhibit A,
acknowledged and agreed to by EarlyBirdCapital, and complete the liquidation of
the Trust Account and distribute the Property in the Trust Account only as
directed in the Termination Letter and the other documents referred to therein;
provided, however, that in the event that a Termination Letter has not been
received by the Trustee by the 15-month anniversary of the closing of the IPO
(“Closing”) or, in the event that the Company extended the period of time to
complete a Business Combination by effectuating the Extension, as described
herein, the 18 month anniversary of the Closing (the “Last Date”), the Trust
Account shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B hereto and distributed to the Public
Shareholders as of the Last Date;

 

(j)       Upon receipt of an extension letter (“Extension Letter”) substantially
similar to Exhibit C hereto at least five business days prior to the Applicable
Deadline, signed on behalf of the Company or by an executive officer, and
receipt of the dollar amount specified in the Extension Letter on or prior to
the Applicable Deadline, to follow the instructions set forth in the Extension
Letter; and

 



 

 

 

(k)       Upon receipt of an Amendment Notification Letter (defined below),
distribute to Public Shareholders who exercised their redemption rights in
connection with an Amendment (defined below) an amount equal to the pro rata
share of the Property relating to the Ordinary Shares for which such Public
Shareholders have exercised redemption rights in connection with such Amendment.

 

2.       Limited Distributions of Income from Trust Account.

 

(a)       Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company as a result of such interest income.

 

(b)       [intentionally omitted]

 

(c)       The limited distributions referred to in Section 2(a) above shall be
made only from income collected on the Property. Except as provided in Section
2(a) above, no other distributions from the Trust Account shall be permitted
except in accordance with Sections 1(i) or 1(k) hereof.

 

(d)       The Company shall provide EarlyBirdCapital with a copy of any
Termination Letters and/or any other correspondence that it issues to the
Trustee with respect to any proposed withdrawal from the Trust Account promptly
after such issuance.

 

3.       Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a)       Give all instructions to the Trustee hereunder in writing, signed by
the Company’s Chairman of the Board, Chief Executive Officer or Chief Financial
Officer. In addition, except with respect to its duties under paragraphs 1(i),
1(k) and 2(a) above, the Trustee shall be entitled to rely on, and shall be
protected in relying on, any verbal or telephonic advice or instruction which it
in good faith believes to be given by any one of the persons authorized above to
give written instructions, provided that the Company shall promptly confirm such
instructions in writing;

 

(b)       Subject to the provisions of Sections 5 and 7(g) of this Agreement,
hold the Trustee harmless and indemnify the Trustee from and against any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 



 

 

 

(c)       Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Section 2(a)
as set forth on Schedule A hereto, which fees shall be subject to modification
by the parties from time to time. It is expressly understood that the Property
shall not be used to pay such fees unless and until it is distributed pursuant
to Section 1(i). The Company shall pay the Trustee the initial acceptance fee
and first year’s fee at the consummation of the IPO and thereafter on the
anniversary of the Effective Date;

 

(d)       In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes verifying the vote of the Company’s shareholders regarding
such Business Combination;

 

(e)       In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement;

 

(f)       If applicable, the Company shall issue a press release at least three
days prior to the Applicable Deadline announcing that, at least five days prior
to the Applicable Deadline, the Company received notice from the Company’s
insiders that the insiders intended to extend the Applicable Deadline;

 

(g)       If the Company seeks to amend any provisions of its Amended and
Restated Memorandum and Articles of Association (in each case, an “Amendment”),
provide the Trustee with a letter (an “Amendment Notification Letter”) in the
form of Exhibit E providing instructions for the distribution of funds to Public
Shareholders who exercise their redemption rights in connection with such
Amendment; and

 

(h)       If applicable, one business day after the Applicable Deadline, the
Company shall issue a press release disclosing whether or not the funds have
been timely deposited and, as such, whether the Extension to complete the
Business Combination is in effect.

 



 

 

 

4.       Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a)       Take any action with respect to the Property, other than as directed
in Sections 1 and 2 hereof, and the Trustee shall have no liability to any third
party except for liability arising out of the Trustee’s gross negligence, fraud
or willful misconduct;

 

(b)       Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(c)       Change the investment of any Property, other than in compliance with
Section 1(c);

 

(d)       Refund any depreciation in principal of any Property;

 

(e)       Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)       The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 

(g)       Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;

 

(h)       File local, state and/or federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property;

 

(i)       Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof);

 



 

 

 

(j)       Imply obligations, perform duties, inquire or otherwise be subject to
the provisions of any agreement or document other than this agreement and that
which is expressly set forth herein;

 

(k)       Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i) or 2(a) above; and

 

(l)       Provide any assurance that a Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement.

 

5.       Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6.       Termination. This Agreement shall terminate as follows:

 

(a)       If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)       At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).

 

7.       Miscellaneous.

 

(a)       The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not be
liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

 



 

 

 

(b)       This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. It may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c)       This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i) and 1(k) (which may not be amended under any circumstances), this Agreement
or any provision hereof may only be changed, amended or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment or modification may be made without the prior written consent of
EarlyBirdCapital. As to any claim, cross-claim or counterclaim in any way
relating to this Agreement, each party waives the right to trial by jury. The
Trustee may require from Company counsel an opinion as to the propriety of any
proposed amendment.

 

(d)       The parties hereto consent to the jurisdiction and venue of any state
or federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 

(e)       Any notice, consent or request to be given in connection with any of
the terms or provisions of this Agreement shall be in writing and shall be sent
by express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company, LLC

1 State Street, 30th Floor

New York, NY 10004

Attn: Steven Nelson and Sharmin Carter

Fax No.: (212) 509-5150

 

if to the Company, to:

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

Attn: Bing Lin, Chief Executive Officer

 



 

 

 

in either case with a copy (which copy shall not constitute notice) to:

 

EarlyBirdCapital, Inc.

366 Madison Avenue

New York, NY 10017

Attn: Steven Levine

Facsimile: (212) 661-4936

 

and

 

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attn: Giovanni Caruso, Esq.

Fax No.: (212) 407-4990

 

and

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, NY 10174

Attn: David Alan Miller, Esq.

Fax: (212) 818-8881

 

(f)           This Agreement may not be assigned by the Trustee without the
prior consent of the Company.

 

(g)         Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.

 

(h)         Each of the Company and the Trustee hereby acknowledge that
EarlyBirdCapital is a third party beneficiary of this Agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 



  CONTINENTAL STOCK TRANSFER & TRUST   COMPANY, as Trustee         By:      
Name:  Francis E. Wolf Jr.     Title:    Vice President         CM SEVEN STAR
ACQUISITION CORPORATION         By:       Name:  Bing Lin     Title:    Chairman
and Chief Executive Officer

 

 

 

 

SCHEDULE A

 

Fee Item Time and method of payment Amount Initial acceptance fee Trust
agreement negotiation, completion of Know Your Customer review, account set-up,
and initial closing of IPO by wire transfer $2,000 Annual fee First year,
initial closing of IPO by wire transfer; thereafter on the anniversary of the
effective date of the IPO by wire transfer or check $10,000 Transaction
processing fee for disbursements to Company under Section 2 Deduction by Trustee
from accumulated income following disbursement made to Company under Section 2
$250 Paying Agent services as required pursuant to section 1(i) Billed to
Company upon delivery of service pursuant to Section 1(i)

Prevailing rates

 

 



 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Sharmin Carter and Francis Wolf

 

Re:       Trust Account No. [_____________] - Termination Letter

 

Ladies and Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
CM Seven Star Acquisition Corporation (“Company”) and Continental Stock Transfer
& Trust Company (“Trustee”), dated as of October 25, 2017 (“Trust Agreement”),
this is to advise you that the Company has entered into an agreement with
[__________________] (“Target Business”) to consummate a business combination
with Target Business (“Business Combination”) on or about [insert date]. The
Company shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [__________] and to transfer the
proceeds to the above-referenced account at [_________________] to the effect
that, on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in the trust account awaiting distribution, the Company
will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, and
(ii) the Company shall deliver to you (a) [an affidavit] [a certificate] of
[__________________], which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and EarlyBirdCapital, Inc. with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel’s letter and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 



 

 

 



  Very truly yours,       CM SEVEN STAR ACQUISITION CORPORATION       By:      
Bing Lin, Chief Executive Officer       By:       Stephen N. Cannon, President

 

Acknowledged and Agreed:

 

EarlyBirdCapital, Inc.

 

By:       Name:     Title:  



 

 

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Sharmin Carter and Francis Wolf

 

Re:       Trust Account No. [______________] - Termination Letter

 

Ladies and Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
CM Seven Star Acquisition Corporation (“Company”) and Continental Stock Transfer
& Trust Company (“Trustee”), dated as of October 25, 2017 (“Trust Agreement”),
this is to advise you that the Company has been unable to effect a Business
Combination with a Target Company within the time frame specified in the
Company’s Amended and Restated Memorandum and Articles of Association, as
described in the Company’s prospectus relating to its IPO. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on [______________] and to transfer
the total proceeds to the Trust Checking Account at [_____________] to await
distribution to the Public Shareholders. The Company has selected [____________,
20__] as the record date for the purpose of determining the Public Shareholders
entitled to receive their share of the liquidation proceeds. It is acknowledged
that no interest will be earned by the Company on the liquidation proceeds while
on deposit in the Trust Checking Account. You agree to be the Paying Agent of
record and in your separate capacity as Paying Agent, to distribute said funds
directly to the Public Shareholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Memorandum and Articles of Association of
the Company. Upon the distribution of all the funds in the Trust Account, your
obligations under the Trust Agreement shall be terminated.

 



  Very truly yours,       CM SEVEN STAR ACQUISITION CORPORATION       By:      
Bing Lin, Chief Executive Officer       By:       Stephen N. Cannon, President

 

cc: EarlyBirdCapital, Inc.

 

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Sharmin Carter and Francis Wolf

 

Re:       Trust Account No. [______________] Extension Letter

 

Ladies and Gentlemen:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between CM
Seven Star Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company, dated as of October 25, 2017 (“Trust Agreement”), this is to
advise you that the Company is extending the time available in order to
consummate a Business Combination with the Target Businesses for an additional
three (3) months, from _______ to _________ (the “Extension”).

 

This Extension Letter shall serve as the notice required with respect to
Extension prior to the Applicable Deadline. Capitalized words used herein and
not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit [$1,800,000] [$2,070,000 if the underwriters’ over-allotment option was
exercised in full], which will be wired to you, into the Trust Account
investments upon receipt.

 

  Very truly yours,       CM SEVEN STAR ACQUISITION CORPORATION       By:      
Bing Lin, Chief Executive Officer       By:       Stephen N. Cannon, President

 

cc: EarlyBirdCapital, Inc.

 

 

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Sharmin Carter and Francis Wolf

 

Re:       Trust Account No. [___________]

 

Ladies and Gentlemen:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
CM Seven Star Acquisition Corporation (“Company”) and Continental Stock Transfer
& Trust Company (“Trustee”), dated as of October 25, 2017 (“Trust Agreement”),
the Company hereby requests that you deliver to the Company [$_______] of the
interest income earned on the Property as of the date hereof. The Company needs
such funds to pay for its tax obligations. In accordance with the terms of the
Trust Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 



  CM SEVEN STAR ACQUISITION CORPORATION       By:       Bing Lin, Chief
Executive Officer       By:       Stephen N. Cannon, President

 

cc: EarlyBirdCapital, Inc.

 

 

 

 

EXHIBIT E

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Sharmin Carter and Francis Wolf

 

Re:       Trust Account No. [___________]

 

Ladies and Gentlemen:

 

Pursuant to paragraph 3(g) of the Investment Management Trust Agreement (the
“Agreement”) between CM Seven Star Acquisition Corporation (“Company”) and
Continental Stock Transfer & Trust Company (“Trustee”), dated as of October 25,
2017 (“Trust Agreement”), this letter is to advise you that the Company has
sought an Amendment (as defined in the Agreement). Accordingly, in accordance
with the terms of the Agreement, we hereby authorize you to liquidate the trust
account and transfer $______ of the proceeds via wire transfer to the checking
account at [insert wire instruction information] for distribution to the
shareholders that have requested redemption of their shares in connection with
such Amendment. The remaining funds shall be reinvested by you as previously
instructed.

 

  CM SEVEN STAR ACQUISITION CORPORATION       By:       Bing Lin, Chief
Executive Officer       By:       Stephen N. Cannon, President

 

cc: EarlyBirdCapital, Inc.

 

 